Title: George Jefferson to Thomas Jefferson, 15 March 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 15th Mar: 1811
          
           Your plaister has been here about 10 or 12 days only, having been upwards of a month in coming round from Baltimore.— I informed Harry when he was last down that he could take as much of it as he pleased, and understood from him that he intended to load up with it, but he afterwards informed our Clerk that he had other back loading & could not take any.
            I cannot find any oil of turpentine, but will send you some of the spirit, as I am told there is but little if any difference.—I really am beginning to apprehend that the introduction of Merino sheep into the Country    may prove more injurious than beneficial, as I understand they have communicated the scab to the flock of almost every person who has them. There is danger I suppose of its spreading as other diseases have done, so as never to be eradicated.
           Mr Graham of this place informs me that he thinks he has lately cured it in his Merino’s by steeping one pound of Tobacco in a Gallon of boiling water, & rubbing the parts affected well, as soon as it cooled.—As this remedy must be perfectly innocent (except perhaps with pregnant ewes) would it not be well to make the experiment?
          
            I am Dear Sir Your Very humble servt
 
            
 Geo. Jefferson
          
        